Mr. Justice Franco Soto
delivered the opinion of the court.
This was an action to recover money originating in the Second Division of the Municipal Court of San Juan. The municipal court rendered judgment on July 13, 1925, sustaining the complaint and the defendant appealed on July 16,1925. On October 7, 1925, the defendant filed the transcript of the record in the District Court of San Juan and on October 23, 1925, the plaintiff filed a motion in the lower court for the dismissal of the appeal for the reason that more than twentj^ days had elapsed since the date on which the notice of appeal was filed.
The court below, under the last paragraph of section 1 of Act No. 13 of November 14, 1917, dismissed the appeal.
The defendant appealed and alleges that the lower court erred because on the date when the motion to dismiss the appeal was filed in the district court, October 23, 1925, the transcript for the said appeal had been filed in. the clerk’s office of the said court since October 7th of the same year, or 16 days before the motion was filed.
In support of his motion the appellant cites the jurisprudence laid down by this court in the cases of Chiqués v. Dies, Municipal Judge, et al., 26 P.R.R. 190, and Santini v. Cuevas Zequeira, District Judge, 21 P.R.R. 410. In these oases it was held that when the transcript of the record had *198already been filed, although, not within the statutory period, ihat fact operated as a bar to sustaining the motion.
However, that rule was established in interpreting section 1 of the Act to regulate appeals from judgments of municipal courts in civil cases of March 11, 1908 (Comp. 5332), but later that section ivas amended by Act No. 13 of November 14, 1917, wherein the last paragraph reads:
“If the transcript is not filed in the district court within the time prescribed or within such additional time as may have been granted by the court for the purpose, the appeal 'shall be dismissed. ’ ’
"We agree with the court below that the terms of the amendment are mandatory, and we do not doubt that that was the intention of the Legislature in amending the Act, providing that the appeal shall be dismissed when the transcript of the record is filed after the statutory period, unless extension of time had been granted, and it is not alleged that any extension was moved for in this case.
Tile order appealed from must be affirmed.